      Case 2:18-cv-11461-EEF-DPC Document 100 Filed 01/19/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


ANTONIO SAAVEDRA-VARGAS                                                     CIVIL ACTION

VERSUS                                                                      NO. 18-11461

BP EXPLORATION & PRODUCTION, INC. ET AL                                     SECTION "L" (2)


                                       ORDER AND REASONS

       Before the Court is Plaintiff’s Motion to Continue Trial and Modify Scheduling Order, R.

Doc. 63. The motion is opposed. Oral argument was held on January 5, 2021. Having considered

the applicable law and the parties’ arguments, the Court now rules as follows.

       I.      BACKGROUND

      This case arises from Plaintiff Antonio Saavedra-Vargas’s shoreline clean-up work near

Hopedale, Louisiana after the Deepwater Horizon oil spill in the Gulf of Mexico. R. Doc. 1.

Plaintiff alleges that during this response work, he was exposed to particulate matter that caused

him to suffer from chronic bilateral maxillary sinus disease. Id. at ¶¶ 20; 26; 39. Plaintiff worked

from approximately May 2010 to November 2010 and was diagnosed in 2017. Id. at ¶¶ 18, 22; see

also R. Doc. 65-1 at 3.

      Based on the foregoing allegations, Plaintiff filed the instant lawsuit against Defendants BP

Exploration and Production, Inc. and BP America Production Company pursuant to the Medical

Benefits Class Action Settlement (“MSA”) reached in In re Oil Spill by the Oil Rig “Deepwater

Horizon” in the Gulf of Mexico, on April 20, 2010, MDL No. 2179. R. Doc. 1 ¶ 3. This allows

class members claiming “later-manifested physical conditions” (LMPC) diagnosed after April

2012 to sue through the Back-End Litigation Option (“BELO”). Liability is not an issue in the


                                                 1
         Case 2:18-cv-11461-EEF-DPC Document 100 Filed 01/19/21 Page 2 of 3




BELO cases, but the plaintiff must prove the diagnosis of a malady and a causal relationship of

the malady to the oil spill. Turner v. BP Expl. & Prod., Inc., No. CV 18-9897, 2019 WL 6895577,

at *2 (E.D. La. Dec. 18, 2019). Plaintiff seeks to recover damages for pain and suffering, mental

anguish, medical expenses, 1 scarring and disfigurement, other economic loss, loss of enjoyment

of life, and fear of future medical issues. Id. ¶ 28.

          The trial in this case has been continued three times due to the pandemic. Most recently, the

trial has again been rescheduled to May 10, 2021, but the August 24, 2020 deadline for Plaintiff’s

expert report was not continued.2 R. Doc. 90.

          Plaintiff has now filed a motion to re-open the expert deadlines and reset the Plaintiff’s

expert disclosure date to April 1, 2021. R. Doc. 63. Plaintiff contends that good cause exists under

Federal Rule of Civil Procedure 16(b)(4) to allow this modification of the Court’s scheduling order

because Plaintiff’s proposed new expert will require time to develop opinions in this case. A recent

study has revealed additional oil deposits from the Deepwater Horizon spill. See R. Doc. 63-3. The

study was designed to examine the full extent of the oil released for the purpose of determining its

level of toxicity to marine organisms in open waters. Plaintiff has since retained one of the study’s

authors, Dr. Perlin, to conduct a new study to quantify the level and duration of Plaintiff’s toxic

exposure to determine whether there is any causal relationship between it and his malady. Plaintiff

insists that the proposed study will help him meet his burden of proof on medical causation.

           In response, Defendants argue that Plaintiff failed to show good cause for re-opening the

deadline, since he had at least February 2020 to effectuate the proposed study. R. Doc. 70.

Defendants also challenge the study’s relevance, as it dealt entirely with toxic-to-biota (i.e., marine

life) concentration ranges in offshore waters. Further, Plaintiff has stipulated that particulate matter


1
    Plaintiff stipulated that he does not seek damages for past medical expenses. R. Doc. 20.
2
    See COVID-19 General Order 21-1 (suspending all jury trials in this district until at least May 1, 2021).

                                                            2
      Case 2:18-cv-11461-EEF-DPC Document 100 Filed 01/19/21 Page 3 of 3




caused his sinus condition, not polycyclic aromatic hydrocarbons (PAHs) present in the oil. Lastly,

Defendant argues that BP would be prejudiced by the resulting need to retake expert discovery and

re-issue reports from its own experts.

       In determining whether good cause exists, courts consider four factors: “(1) the explanation

for the failure to identify the witness; (2) the importance of the testimony; (3) potential prejudice

in allowing the testimony; and (4) the availability of a continuance to cure such prejudice.” Betzel

v. State Farm Lloyds, 480 F.3d 704, 707 (5th Cir. 2007). A court must weigh the factors

considering the totality of the circumstances, and no one factor is dispositive. Reliance Ins. Co. v.

Louisiana Land & Expl. Co., 110 F.3d 253, 257–58 (5th Cir. 1997).

       The Court finds that good cause exists to re-open expert discovery in this case. Fed. R. Civ.

P. 16(b)(4). The Court anticipates challenges to the relevance and reliability of Dr. Perlin’s

opinions as to this particular plaintiff, but these may be more properly be addressed on a Daubert

motion. The parties shall confer and submit a joint proposed scheduling order to cure any potential

prejudice to Defendants as a result of this extension.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion, R. Doc. 63, is GRANTED.

       IT IS FURTHER ORDERED that the parties submit a joint proposed scheduling

       order by no later than February 2, 2021.

       IT IS ALSO ORDERED that Plaintiff's motion to file supplemental authority in

       support, R. Doc. 99, is MOOT.




        New Orleans, Louisiana on this 19th day of January, 2021.

                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE
                                                 3
